DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No’s 13/722,888 and 61/604,654, which have filing dates prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent applications, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-19 lack support in the earlier filed application for the reasons described below in the priority section. Thus, the effective filing date of at least one claim in the application is 03 July 2017.
Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).
The examiner apologizes for the back and forth on this issue.  Prior to the instant Action, the examiner contacted a Quality Assurance Specialist to be sure the current course is proper.  Resolution of the priority issue below will resolve this issue as well.


Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 120 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No’s 13/722,888 and 14/874,849, fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
As to claim 1, the prior filed applications fail to provide written description support for the concept that the present glasses have an actual central tension that is less than or equal to -37.6 ln(t)(MPa) + 48.7(MPa).  Moreover, the prior applications do not provide a range of 
 (The examiner notes that the prior filed applications appear to recognize the concept that the central tension is greater than or equal to -37.6 ln(t)(MPa) + 48.7(MPa), and that the central tension is calculated using the triangle approximation, (CS1 - DOL) / (t - (2-DOL).   See paragraphs [0030]-[0032] of the parent applications.)
Claims 2-9, 20 and 21 are not supported by the parent applications because the claims incorporate unsupported limitations from instant claim 1. 
Thus, the effective filing date of the instant application is 03 July 2017.

This application repeats a substantial portion of prior Application No. 14/874,849, filed 05 October 2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The specification fails to provide antecedent basis for the same reasons that the present claims are not granted priority to the parent applications.  Specifically, the specification fails to .  

Claim Rejections - 35 USC § 102
Claims 1-9, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Akatsuka et al. (WO 2016/185934).
	The rejection is over WO 2016/185934 because the reference has an earlier publication date, however, the English language equivalent, US 10,144,670, will be cited below.
	Examples 14 and 15 of Akatsuka et al. anticipate the glass article of instant claim 1.  Specifically, Examples 14 and 15 of Atskuka et al. undergo a two-step ion exchange process, where the first step includes ion exchange in a 50/50 NaNO3/KNO3 solution for 14 or 27 hours, and then in a 99%/96% KNO3 solution for 6 hours or 5 hours, 10 minutes.  See Table 1, and col. 18, line 8 to col. 19, line 7.  Such a process will inherently result in a glass that has a first region under compressive stress with a maximum compressive stress at the surface, and a second region under tensile stress, and where the compressive stress is other than a complimentary error function.
	Examples 14 and 15 have the following stress characteristics:

Example
Thickness (mm)
DOL (mm)
CS
CTc
-37.6 ln(t)(MPa) + 48.7(MPa)
CTA
14
1
0.074
971
84.3
48.7
44
15
1
0.064
784
57.5
48.7
47.4


	In the above table, the thickness, DOL and CS were taken from Table 2 of Akatsuka.  CTc was calculated from the formula (CS1 - DOL) / (t - (2-DOL).  CTA corresponds to CT5 from 5 is a measured value of the central tension.  See Table 2, col. 5, lines 17-46, and col. 15, line 38 to col. 16, line 36.
	CTA in each case is less than -37.6 ln(t)(MPa) + 48.7(MPa), and CTC is greater than -37.6 ln(t)(MPa) + 48.7(MPa).
	As to instant claims 2-5, the process employed by Akatsuka et al. in Examples 14 and 15 would inherently result in a compressive stress region having two distinct error functions, where CS1>CS2 because each ion exchange step would incorporate a separate error function stress profile into the glass.
	As to claim 6, the glass used for Example 14 and 15 is an magnesium sodium aluminosilicate glass with incorporated potassium (See col. 18, lines 25-28, and col 19, lines 1-8), and is therefore an alkali aluminosilicate glass where the alkali consists of Na or K.
	Examples 14 and 15 meet the stress profile characteristics listed in instant claims 7, 8, 20 and 21.  See Table 2. 
	As to claim 9, Examples 14 and 15 are ion exchanged.  See col. 19, lines 1-7.

Claims 1-9, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oram (US 2016/0122240).
	Examples 1-8 of Oram et al. anticipate the glass article of instant claim 1.  Specifically, Examples 1-8 of Oram et al. undergo a two-step ion exchange process, where the first step includes ion exchange in a 57/43 or 49/51 wt% NaNO3/KNO3 solution for 15-32.1 hours, and then in a 99.5% KNO3 solution for 0.25 hours.  See Table 1a.  Such a process will inherently result in a glass that has a first region under compressive stress with a maximum compressive 
	Examples 1-8 have the following stress characteristics:
Example
Thickness (mm)
DOL (mm)
CS
(MPa)
CTc
(MPa)
-37.6 ln(t)(MPa) + 48.7(MPa)
CTA (MPa)
1
0.8
0.09681
921.38
147.1
57.1
38.73
2
0.8
0.10072
901.46
151.7
57.1
40.17
3
0.8
0.10792
927.36
171.3
57.1
43.27
4
0.8
0.11548
983.5
199.6
57.1
46.46
5
0.8
0.11753
956.9
199.1
57.1
47.36
6
0.8
0.12491
833.79
189.3
57.1
50.87
7
0.8
0.10357
948.16
165.6
57.1
48.53
8
0.8
0.10857
882.65
164.4
57.1
51.09


In the above table, the thickness, DOL and CS were taken from Table 1b of Oram.  CTc was calculated from the formula (CS1 - DOL) / (t - (2-DOL).  CTA corresponds to value of IWKB CT from Oram because IWKB CT is the actual central tension of the article. See Table 1b.
	CTA in each example is less than -37.6 ln(t)(MPa) + 48.7(MPa), and CTC is greater than -37.6 ln(t)(MPa) + 48.7(MPa).
	As to instant claims 2-5, the process employed by Oram et al. in Examples 1-8 would inherently result in a compressive stress region having two distinct error functions, where CS1>CS2 because each ion exchange step would incorporate a separate error function stress profile into the glass.
	As to claim 6, the glass used for Example 1-8 is a phosphorous, potassium sodium aluminosilicate glass with incorporated potassium (See paragraph [0048]), and is therefore an alkali aluminosilicate glass where the alkali consists of Na or K.
	Examples 2-8 meet the stress profile characteristics listed in instant claims 7, 8, 20 and 21.  See Table 1b. 
.

Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.
Applicants, in their reply, and the examiner, below, have cited to the Pre-Grant Publication of the parent application, US 2013/0224492, in the discussion of priority.
	Applicants note the inconsistency in the examiner’s language in the priority discussion regarding “less than” and “less than or equal to.”  Applicants are correct; claim 1 recites “less than” and this action has been carefully corrected for accuracy.
Applicants note that the examiner made reference to the claims lacking enablement in the prior applications and the examiner did not make the appropriate findings of fact regarding enablement.  The reference to ‘enablement’ in the findings regarding priority was a remnant of the form paragraphs employed within the Office.  The examiner has amended the findings recited above accordingly, and has deleted reference to the enablement requirement.  The present application is denied priority because the instant claims lack adequate written support in the parent applications; and all of the findings of fact in this action, and the previous actions were directed to the lack of written description support in parent application.
Applicants requested a rejection of the claims under 35 U.S.C. 112, first paragraph, or 112(a), as lacking written description support.  Such a rejection is not appropriate because the present claim language was present in the instant application claims, as originally filed.  Original claims are generally not rejected for lacking written description support.  See MPEP 2163 I.A.
In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential)”).  In application serial no. 14/270,796 (a Corning application; appeal no. 2017-005432), the Board reviewed and decided an Appeal in which the sole issue was whether a prior art rejection was reversible based upon entitlement to priority.  The cited appeal is not precedential but shows that the priority issue is within the jurisdiction of the Board.
Applicants argue: “the specification indicates that the glasses desired are “non- frangible”. See paragraphs [0020 and 0023].”  The examiner agrees.
Applicants argue: “And the traditional line for frangibility is the ln(t) equation. See paragraph [0030] and equation (2) of the Prior Application.”  The examiner agrees that the prior application teaches that the traditional, i.e., non-inventive, limit for the central tension of a complementary error function glass is the ln(t) equation.
Applicants argue: “In paragraph [0032] of the Prior Application, it is set forth that the glasses of that application may have a CT that exceeds the ln(t) equation, thus implicitly and generically disclosing that they may also have a CT less than the ln(t) equation.”  The examiner disagrees with this characterization.  Paragraph [0032] states:
[0032] The glasses and methods described herein provide compressive stress profiles that allow a combination of higher surface compressive stress and deeper depth of layer than would be otherwise be allowable when using a complementary error function profile.
 
actual (or achieved) compressive stress and depth of layer that exceeds the ln(t) equation.  In terms of claim language, CTA > -37.6ln(t)+48.7.
	The best description in the prior application is in paragraphs [0030]-[0033].  The examiner summarizes these paragraphs as follows:
[0030] The prior understanding according to the Barefoot patent (US 8,075,999) was that the CTlimit (presumably CTA and CTC because these CTs were assumed to be equal) should be less than the ln(t) formula in order for the glasses to be non-frangible.  This scenario holds when the stress profile follows the complimentary error function.
[0031] The traditional glasses of Barefoot should keep the CT as calculated by the triangle approximation (CT=CS*DOL/(t-2*DOL)) below the frangibility limit (i.e., the ln(t) formula).
The present invention relates to stress profiles in which the CT based upon the triangle approximation is above the CTlimit, i.e., the ln(t) formula, when the glasses don’t follow the complimentary error function.
Nowhere in this description does the specification describe how the actual CT relates to the frangibility limit or the ln(t) formula for glasses that don’t follow the complimentary error function.
   	Applicants argue: “And the prior application sets forth specific examples within that range at paragraphs [0049-0056].”  The examiner acknowledges that examples may be informative of the written description inquiry.  However, examples are single data points and do not relate general concepts. 
c > than the ln(t) formula and a CTA that is greater than the ln(t) formula.  The examples are noted, but do not establish that applicants were in possession of the concept that the invention relates to stress profile with a CTA of less than the ln(t) formula while simultaneously having a CTC above the ln(t) formula.
	Applicants argue that the doctrine of claim differentiation shows that applicants have written description support for the CTA being less than the ln(t) formula.  It is the examiner’s understanding that the doctrine of claim differentiation is a non-statutory means of claim interpretation.  The examiner is not aware of case law in which the doctrine was employed to infer written description support.
Applicants noted In re Robins in which representative compounds were held to provide implicit description of a genus claim.  The case law is noted, but it has also been held that the written description inquiry is dependent upon the facts of the case: “The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.”  MPEP 2163 II.A.3.(a).ii)  citing LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).
Applicants address the test for enablement.  As noted above, the denial of the priority claim rests on the failure to meet the written description test.
The validity of the prior art rejections stand or fall with the priority issue.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/David Sample/Primary Examiner, Art Unit 1784